




--------------------------------------------------------------------------------








RECEIVABLES SALE AND CONTRIBUTION AGREEMENT


dated as of April 17, 2020
between
ADT LLC,
as Originator and as Servicer


and
ADT FINANCE LLC,
as Buyer







--------------------------------------------------------------------------------





SK 28677 0004 8422003 v14

--------------------------------------------------------------------------------


TABLE OF CONTENTS


Page




ARTICLE I DEFINITIONS AND RELATED MATTERS


1


 
SECTION 1.1    Defined Terms


1


 
SECTION 1.2    Other Interpretive Matters


2


ARTICLE II AGREEMENT TO PURCHASE, SELL AND CONTRIBUTE


2


 
SECTION 2.1    Purchase, Sale and Contribution


2


 
SECTION 2.2    Purchase and Contribution


3


 
SECTION 2.3    No Recourse or Assumption of Obligations


3


ARTICLE III ADMINISTRATION AND COLLECTION


3


 
SECTION 3.1    ADT to Act as Servicer, Contracts


3


 
SECTION 3.2    Deemed Collections


4


 
SECTION 3.3    Actions Evidencing Purchases


5


 
SECTION 3.4    Application of Collections


6


ARTICLE IV REPRESENTATIONS AND WARRANTIES


7


 
SECTION 4.1    Mutual Representations and Warranties


7


 
SECTION 4.2    Additional Representations and Warranties of the Originator


8


ARTICLE V GENERAL COVENANTS


13


 
SECTION 5.1    Mutual Covenants


13


 
SECTION 5.2    Additional Covenants of the Originator


13


 
SECTION 5.3    Reporting Requirements


19


 
SECTION 5.4    Negative Covenants of the Originator


21


ARTICLE VI [RESERVED]


23


ARTICLE VII INDEMNIFICATION


23


 
SECTION 7.1    The Originator’s Indemnity


23


 
SECTION 7.2    Contribution


26


ARTICLE VIII MISCELLANEOUS


26


 
SECTION 8.1    Amendments, etc


26


 
SECTION 8.2    No Waiver; Remedies


26


 
SECTION 8.3    Notices, Etc


27


 
SECTION 8.4    Binding Effect; Assignment


27


 
SECTION 8.5    Survival


27


 
SECTION 8.6    Costs and Expenses


27


 
SECTION 8.7    Execution in Counterparts; Integration


28


 
SECTION 8.8    Governing Law


28


 
SECTION 8.9    Waiver of Jury Trial


28


 
SECTION 8.10 Consent to Jurisdiction; Waiver of Immunities


28


 
SECTION 8.11 Confidentiality


29


 
SECTION 8.12 No Proceedings


29


 
SECTION 8.13 No Recourse Against Other Parties


29


 
SECTION 8.14 Grant of Security Interest


29


 
SECTION 8.15 Severability


30















-i-
 

SK 28677 0004 8422003 v14

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




ANNEX 1-A        UCC Details Schedule
ANNEX 1-B        UCC Collateral Description
ANNEX 2        Notice Information
EXHIBIT A        Form of Assignment and Acceptance




















ii
 

SK 28677 0004 8422003 v14

--------------------------------------------------------------------------------








RECEIVABLES SALE AND CONTRIBUTION AGREEMENT
This RECEIVABLES SALE AND CONTRIBUTION AGREEMENT, dated as of April 17, 2020
(this “Agreement”), is among ADT LLC, a Delaware limited liability company
(“ADT”), as originator (in such capacity, the “Originator”) and as servicer (in
such capacity, the “Servicer”) and ADT FINANCE LLC, a Delaware limited liability
company, as buyer (in such capacity, the "Buyer"). For good and valuable
consideration, the sufficiency of which is hereby acknowledged, the parties
hereto agree as follows:
ARTICLE I

DEFINITIONS AND RELATED MATTERS
SECTION 1.1    Defined Terms. In this Agreement, unless otherwise specified:
(a) capitalized terms are used as defined in (or by reference in) Appendix A to
the Receivables Purchase Agreement, dated as of March 5, 2020 (as amended,
restated, modified or otherwise supplemented from time to time, the “Receivables
Purchase Agreement”) among the Buyer, as seller, ADT individually and as
Servicer, the Purchasers and Purchaser Agents from time to time party thereto,
Mizuho Bank, Ltd. (“Mizuho”), as the Collateral Agent, Administrative Agent,
Arranger, and Structuring Agent; provided, that for purposes of this Agreement,
references in such defined terms or defined terms incorporated therein to “Pool
Receivables” shall be deemed to be a reference to “Transferred Receivables”, as
the context may require, and (b) as used in this Agreement, unless the context
otherwise requires, the following terms have the meanings indicated below:
"Aggregate Purchase Price" means, with respect to all Receivable Assets to be
transferred, assigned, set over, sold, contributed and otherwise conveyed
pursuant to Section 2.1 on any Transfer Date, the aggregate of the Purchase
Prices of all such Receivable Assets to be so transferred, assigned, set over,
sold, contributed and otherwise conveyed on such Transfer Date.
"Assignment and Acceptance” means each Assignment and Acceptance Agreement
substantially in the form of Exhibit A hereto, entered into by the Buyer and the
Originator.
“Originator Indemnified Party” is defined in Section 7.1.
"Purchase Price" means, as of any date, with respect to any Receivable Assets,
an amount equal to the fair market value of such Receivable Assets as of the
Transfer Date (as reasonably determined by the parties hereto).
“Receivable Assets” means (i) collectively, the Transferred Receivables and the
Related Assets and all Collections related thereto that have been (or purported
to have been) sold, transferred, set over, assigned contributed, and/or
otherwise conveyed from time to time pursuant to Section 2.1 hereof, or (ii)
with respect to any particular Transfer Date as the context requires, the
Receivables and the Related Assets and all Collections related thereto being (or
purported to be) transferred, assigned, set over, sold, contributed and
otherwise conveyed pursuant to Section 2.1 on such Transfer Date.


1
SK 28677 0004 8422003 v14

--------------------------------------------------------------------------------





“Related Assets” means (a) with respect to any Transferred Receivable, (i) all
security interests, hypothecations, reservations of ownership, liens or other
Adverse Claims, and property subject thereto from time to time purporting to
secure payment of such Transferred Receivable, including pursuant to the
Contract pursuant to which such Transferred Receivable was originated, together
with all financing statements, registrations, hypothecations, charges or other
similar filings or instruments against an Obligor and all security agreements
describing any collateral securing such Transferred Receivable, if any, (ii) all
interest in any Equipment relating to any Contract giving rise to such
Transferred Receivable in respect of which such Equipment is sold or purported
to be sold by ADT, including without limitation, the right to repossess such
Equipment, and (iii) all guarantees, insurance policies and other agreements or
arrangements of whatsoever character from time to time supporting such
Transferred Receivable whether in connection with the Contract pursuant to which
such Transferred Receivable was originated, including, to the extent owed to the
Originator, any obligation of any party under the Transaction Documents to
promptly deposit amounts received in respect of Collections to an account, (b)
all Collections in respect of, and other proceeds of, such Transferred
Receivable in respect of the period from and after the Cut-off Date immediately
preceding the Transfer Date relating to such Transferred Receivable, (c) all
rights and remedies (but none of the obligations) of the Originator under any
rights or assets pledged, sold or otherwise transferred to the Buyer hereunder,
and (d) all the products and proceeds of any of the foregoing.
“Transfer Date” means, with respect to any sale, transfer, assignment and/or
contribution of Receivable Assets under this Agreement, the date specified as
such in the related Assignment and Acceptance.
“Transferred Receivable” means, each Receivable sold, transferred, set over,
assigned contributed, and/or otherwise transferred or purported to be sold,
transferred, set over, assigned contributed, and/or otherwise transferred by the
Originator to the Buyer pursuant to this Agreement.
SECTION 1.2    Other Interpretive Matters. The interpretation of this Agreement,
unless otherwise specified, is subject to part (B) of Appendix A to the
Receivables Purchase Agreement.
ARTICLE II    

AGREEMENT TO PURCHASE, SELL AND CONTRIBUTE
SECTION 2.1    Purchase, Sale and Contribution. Upon the terms and subject to
the conditions set forth in this Agreement, the Originator hereby agrees to
sell, transfer, assign, set over, contribute and otherwise transfer, to the
Buyer, and the Buyer hereby purchases or acquires from the Originator, all of
the Originator’s right, title and interest in, to and under certain Receivable
Assets, in each case as described in an Assignment and Acceptance in the form of
Exhibit A executed and delivered by the Buyer and the Originator, whereupon such
sale shall become effective as of the Transfer Date specified in such Assignment
and Acceptance, which shall be a Settlement Date. On each Transfer Date, Buyer
will sell, convey, transfer and assign all of the Receivable Assets acquired
hereunder on such day to the Collateral Agent, on behalf of the Purchasers,
pursuant to the Receivables Purchase Agreement.


2
SK 28677 0004 8422003 v14

--------------------------------------------------------------------------------





SECTION 2.2    Purchase and Contribution. In consideration of the sale,
assignment and transfer of the Receivable Assets sold to the Buyer on any
Transfer Date, the Buyer shall pay to the Originator on such Transfer Date the
Purchase Price with respect thereto by (i) making a cash payment to the
Originator from the proceeds of any Cash Purchase Price the Buyer has received
on such Transfer Date pursuant to the Receivables Purchase Agreement and/or any
other cash available to the Buyer after giving effect to the application of
Section 3.1(d) of the Receivables Purchase Agreement on such Transfer Date (up
to an amount, collectively, not exceeding the Aggregate Purchase Price), and
(ii) if the Aggregate Purchase Price to be paid for such Receivable Assets
exceeds the amount of any cash payment for the account of the Originator on such
day pursuant to clause (i) of this Section 2.2, such excess shall be deemed
automatically to have been contributed by the Originator to the Buyer as a
capital contribution without any further action by the parties.
SECTION 2.3    No Recourse or Assumption of Obligations. Except as specifically
provided in this Agreement and the other Transaction Documents, the purchase and
sale or contribution, as applicable, of Receivable Assets under this Agreement
shall be without recourse to the Originator. It is the express intent of each of
the parties hereto that the transactions hereunder shall constitute absolute and
irrevocable True Sale of Receivable Assets by the Originator to the Buyer (such
that the Receivable Assets, other than those repurchased by the Originator
pursuant to the terms hereof, would not be property of the Originator’s estate
in the event of the Originator’s bankruptcy).
None of the Buyer, the Administrative Agent, the Collateral Agent, the
Purchasers or the other Affected Parties shall assume any obligation or
liability in connection with any Receivable Assets, nor shall the Buyer, the
Administrative Agent, the Collateral Agent, any Purchaser or the other Affected
Parties have any obligation or liability to any Obligor or other customer or
client of the Originator (including any obligation to perform any of the
obligations of the Originator under any Receivable Assets).
ARTICLE III    

ADMINISTRATION AND COLLECTION
SECTION 3.1    ADT to Act as Servicer, Contracts. (a) ADT shall be responsible
for the servicing, administration and collection of the Receivable Assets for
the benefit of the Buyer and for the benefit of the Collateral Agent (as the
Buyer’s assignee) on behalf of the Purchasers and the Administrative Agent, all
on the terms set out in (and subject to any rights to terminate ADT as Servicer
and appoint a successor Servicer pursuant to) the Receivables Purchase
Agreement.
(a)    The Originator shall perform all of its obligations under the Records to
the same extent as if the Receivable Assets had not been sold or contributed, as
applicable, hereunder and the exercise by the Buyer, the Servicer, the
Collateral Agent, the Administrative Agent or any of their respective designees
of its rights hereunder or under the Receivables Purchase Agreement shall not
relieve the Originator from such obligations.


3
SK 28677 0004 8422003 v14

--------------------------------------------------------------------------------





(b)    The Servicer agrees, on behalf of the Buyer but subject to the terms of
the Receivables Purchase Agreement, to exercise the rights and obligations of
the Buyer.
SECTION 3.2    Deemed Collections.
If on any day:
(i)    the Unpaid Balance of any Transferred Receivable is reduced, cancelled,
subject to set-off, offset, netting, special refund or credit as a result of
Dilution or for any other reason, including pursuant to the Conditional Service
Guaranty (other than solely as a result of such Transferred Receivable becoming
a Defaulted Receivable in accordance with the Credit and Collection Policy, as a
result of the bankruptcy or insolvency of the related Obligor or a payment
default of the related Obligor);
(ii)    the Financed Unpaid Balance of any Transferred Receivable is less than
the amount included to represent such amount in calculating the Net Portfolio
Balance for purposes of any Information Package;
(iii)    any Transferred Receivable (or the terms of any related Contract
governing such Transferred Receivable) is extended, amended, waived, or
otherwise modified or adjusted (except as set forth in clause (iv) below or as
expressly permitted under Section 8.2(b) of the Receivables Purchase Agreement);
(iv)    the due date for payment of any Transferred Receivable is extended to a
date that is more than thirty (30) days after such Transferred Receivable’s
original due date;
(v)    (A) any of the representations or warranties of the Originator set forth
in clauses (c), (o) or (p) of Section 4.2 were untrue when made with respect to
any Transferred Receivable, or (B) if the Level 1 Ratings Trigger is in effect,
any Transferred Receivable is a Conditional Service Guaranty Receivable;
(vi)    any Collection Agent Fee is paid, including by setoff, offset or
reduction of any Collections;
then, on such day, the Originator shall be deemed to have received a Collection
of such Transferred Receivable and, in respect of such Collections deemed
received during any Settlement Period, the Originator shall, unless such amounts
are permitted to be netted as provided below, pay to the Buyer (by remitted such
amounts in immediately available funds directly to the Collateral Agent’s
Account), by the date which is no later than three (3) Business Days (x) in
respect of clause (ii) or (v) above, after the Originator or the Servicer has
knowledge thereof or has received notice thereof, and (y) in respect of any
other clause above, prior to the Settlement Date immediately succeeding such
Settlement Period or after the occurrence of an Event of Termination that
remains continuing, within one (1) Business Day from the event giving rise to
such Deemed Collection for application


4
SK 28677 0004 8422003 v14

--------------------------------------------------------------------------------





by the Collateral Agent pursuant to Section 3.1(d) the Receivables Purchase
Agreement, an amount equal to:
(1)    in the case of clause (i) above, the amount of such reduction, set-off,
offset, netting, special refund, credit or cancellation; in the case of clause
(ii) above, the difference between the actual Financed Unpaid Balance and the
amount included to represent such amount in respect of such Transferred
Receivable in calculating the Net Portfolio Balance in such Information Package;
or, in the case of clause (iv) above, in the amount that such extension affects
the Financed Unpaid Balance of the related Transferred Receivable in the sole
determination of the Administrative Agent, as applicable, by notice to the
Originator, Buyer and the Servicer; provided, that the aggregate amount of
Deemed Collections paid by the Originator pursuant to this clause 1 in respect
of any Transferred Receivable shall not exceed its Financed Unpaid Balance; or
(2)    in the case of clause (iii) or (v) above, the amount of the entire
Financed Unpaid Balance of the relevant Transferred Receivable or Transferred
Receivables (as determined immediately prior to the applicable event) with
respect to which such extension, amendment, waiver, or modification occurs or
such representations or warranties were or are untrue, or from and after the
date of the Level 1 Ratings Trigger which constitutes or constituted a
Conditional Service Guaranty Receivable while the Level 1 Ratings Trigger is or
was in effect; or
(3)    in the case of clause (vi) above, the amount by which such Collection
Agent Fee exceeds the lesser of (i) the ordinary course and customary collection
fees and expenses payable to Collection Agents by the Servicer and consistent
with its past practices as reasonably demonstrated by the Servicer to the
Administrative Agent, and (ii) an amount equal to 20% of the Financed Unpaid
Balance of the applicable Transferred Receivable as determined immediately prior
to the payment of such Collection Agent Fee;
provided, that so long as no Event of Termination or Unmatured Event of
Termination shall have occurred and be continuing in the event the Originator
has paid Deemed Collections at least equal to the amount of the full Financed
Unpaid Balance thereof to the Collateral Agent’s Account, in accordance with and
pursuant to this Section 3.2 and the Receivables Purchase Agreement, the related
Transferred Receivable and Related Assets shall be deemed repurchased by the
Originator and shall be automatically transferred by the Buyer to the Originator
upon such payment or deemed payment of such Deemed Collections to the Collateral
Agent’s Account; provided, further, that for the avoidance of doubt, no ADT
Entity shall initiate any amendments to any Transferred Receivable or otherwise
take any action that would result in a Deemed Collection for the purpose of
repurchasing any Transferred Receivable, and any such action shall constitute an
Event of Termination under Section 10.1(q) of the Receivables Purchase
Agreement.
The Originator shall pay all Deemed Collections, to the Buyer by remitting the
amount of such Deemed Collections in immediately available funds directly into
the Collateral Agent’s Account. Collections deemed received by the Originator
under this Section 3.2 are herein referred to as


5
SK 28677 0004 8422003 v14

--------------------------------------------------------------------------------





“Deemed Collections”. To the extent the Buyer, under and in accordance with the
Receivables Purchase Agreement elects to net the amount of Deemed Collections
(as defined therein) required to be deposited by the Buyer thereunder prior to
any Settlement Date, the Originator may reduce the amount of Deemed Collections
required to be paid hereunder by an amount equal to such netted amounts.
SECTION 3.3    Actions Evidencing Purchases and Contributions. (a) On and
following the date hereof, each of the Originator and the Servicer shall mark
its accounting records evidencing Receivable Assets and related Contracts in a
form acceptable to the Buyer, the Collateral Agent and the Administrative Agent,
evidencing that Receivable Assets and the related Contracts have been
transferred to the Buyer in accordance with this Agreement, and neither the
Originator nor the Servicer shall change or remove such mark without the consent
of the Buyer, the Collateral Agent and the Administrative Agent. In addition,
the Originator agrees that from time to time, at its expense, it will promptly
execute and deliver all further instruments and documents, and take all further
action that the Buyer, the Collateral Agent, the Administrative Agent, any of
their respective designees or the Required Purchasers may reasonably request in
order to perfect, protect or more fully evidence the purchases, sales and
contributions hereunder, or to enable the Buyer, the Collateral Agent and the
Administrative Agent to exercise or enforce any of their respective rights with
respect to such Receivable Assets and Contracts. Without limiting the generality
of the foregoing, the Originator will upon the request of the Buyer, the
Collateral Agent or the Administrative Agent: (i) authorize and file such
financing or continuation statements, or amendments thereto or assignments
thereof, and such other instruments or notices, as may be necessary or
appropriate; and (ii) at any time during the continuance of an Event of
Termination, mark its master data processing records evidencing that the
Receivable Assets have been sold in accordance with this Agreement.
(a)    The Originator hereby authorizes the Buyer, the Collateral Agent and the
Administrative Agent or their respective designees (i) to file one or more
financing or continuation statements, and amendments thereto and assignments
thereof, relative to all or any of the Receivable Assets to perfect and protect
the interests of the Buyer created thereby under the UCC against all creditors
of, and purchasers from, the Seller and (ii) to the extent permitted by the
Receivables Purchase Agreement, to notify Obligors of the assignment of the
Receivable Assets.
(b)    Without limiting the generality of clause (a) above, the Originator shall
authorize and deliver and file or cause to be filed appropriate continuation
statements not earlier than six months and not later than three months prior to
the fifth anniversary of the date of filing of the financing statements filed in
connection with the Closing Date or any other financing statement filed pursuant
to this Agreement, if the Final Payout Date shall not have occurred.
SECTION 3.4    Application of Collections. Subject to the terms of the
Receivables Purchase Agreement and Section 5.2(n) of this Agreement, any payment
by an Obligor in respect of any Receivable Asset shall, except as otherwise
specified in writing or otherwise by such Obligor, required by Law or by the
underlying Contract, or except solely to the extent necessary to accomplish


6
SK 28677 0004 8422003 v14

--------------------------------------------------------------------------------





a segregation of Collections from proceeds of other Receivables or assets of the
Originator through a different coding mechanism implemented through software
changes, be applied using the same systems, practices and procedures, as the
Servicer uses for the application of payments on all of the residential
receivables serviced by it for itself and its Affiliates whether or not such
payments are being made with respect to the Receivable Assets. In connection
with each Transfer Date, and in recognition of the sale and transfer of the
Receivables hereunder and the sale of the Collections as existing on the
immediately preceding Cut-off Date, the Servicer and Originator shall as
promptly as practicable, and in any event within three (3) Business Days of such
Transfer Date, deposit, or cause to be deposited (on behalf of the Buyer), to
the Collateral Agent’s Account, an amount equal to all Collections and other
proceeds actually received by any ADT Entity with respect to such Transferred
Receivable that were collected during the period from (and including) the
immediately preceding Cut-off Date and to (and including) such Transfer Date,
and such deposit shall satisfy the Originator’s and Servicer’s obligation to
deposit or remit the corresponding portion of such Collections and other
proceeds. For the avoidance of doubt, all Collections and other proceeds
actually received after each Transfer Date, whether relating to a period prior
to or after the related Transfer Date, shall be remitted to the Collateral
Agent’s Account in accordance with the Receivables Purchase Agreement.
ARTICLE IV    

REPRESENTATIONS AND WARRANTIES
SECTION 4.1    Mutual Representations and Warranties. The Originator represents
and warrants to the Buyer, and the Buyer represents and warrants to the
Originator, as of the date hereof, each Transfer Date, and each Settlement Date
upon which the Purchasers' Pool Investment is reduced pursuant to Section 3.2(b)
of the Receivables Purchase Agreement, as follows:
(a)    Organization and Good Standing. It has been duly organized in, and is
validly existing as a corporation, partnership or limited liability company, as
applicable, in good standing under the Laws of its jurisdiction of organization,
with power and authority to own its properties and to conduct its business as
such properties are presently owned and such business is presently conducted.
(b)    Due Qualification. It is duly qualified to do business as a foreign
organization in good standing, if applicable, and has obtained all necessary
qualifications, licenses and approvals, in all jurisdictions in which the
ownership or lease of property or the conduct of its business requires such
qualifications, licenses or approvals, except, solely in respect of the
Originator, where the failure to do so could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.
(c)    Power and Authority; Due Authorization. It (i) has all necessary power
and authority to (A) execute and deliver this Agreement and the other
Transaction Documents to which it is a party in any capacity, and (B) carry out
the terms of and perform its obligations under the Transaction Documents
applicable to it, and (ii) has duly authorized by all necessary corporate,
partnership or limited liability company action, as


7
SK 28677 0004 8422003 v14

--------------------------------------------------------------------------------





applicable, the execution, delivery and performance of this Agreement and the
other Transaction Documents to which it is a party.
(d)    Binding Obligations. This Agreement constitutes, and each other
Transaction Document to be signed by such party when duly executed and delivered
will constitute, a legal, valid and binding obligation of such party,
enforceable against such party in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
(e)    No Violation. The execution and delivery of each of the Transaction
Documents to which it is a party, the consummation of the transactions
contemplated by this Agreement and the other Transaction Documents and the
performance by it of the terms hereof and thereof will not, (i) violate or
result in a default under, (A) its Constituent Documents, (B) any material
indenture, agreement or instrument binding on it or any of its assets or
properties, or (C) the ADT Credit Agreement, and ADT Indenture or any ADT
Collateral Agreement, (ii) result in the creation or imposition of any Adverse
Claim upon any of its assets or properties pursuant to the terms of any such
indenture, agreement or instrument, or (iii) violate any Law applicable to it or
any of its assets or properties, except, solely in respect of the Originator, in
the case of this clause (iii), to the extent that any such violations
individually or in the aggregate could not reasonably be expected to result in a
Material Adverse Effect.
(f)    Bulk Sales Act. No transaction contemplated hereby requires compliance by
it with any bulk sales act or similar Law.
(g)    No Proceedings. There are no actions, suits or proceedings by or before
any arbitrator or Governmental Authority pending against or, to its knowledge,
threatened against or affecting it, the Receivable Assets or any of its assets
or properties (i) as to which, if assuming there were to be an adverse
determination thereof, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, (ii) seeking to prevent the
sale, assignment and contribution of, or the servicing by the Originator of, all
or any portion of the Receivable Assets or the consummation of the purposes of
this Agreement and any of the other Transaction Documents, or (iii) that involve
this Agreement or any other Transaction Document or the purposes thereof.
(h)    Governmental Approvals. No authorization or approval or other action by,
and no notice to or filing with, any Governmental Authority is required for its
due execution, delivery and performance of this Agreement and any other
Transaction Document or the transactions contemplated thereby, except for (x)
the filing of the UCC financing statements referred to in such Transaction
Documents or (y) solely in respect of the Originator, such authorizations,
approvals, actions, notices or filings as have been obtained or made or for
which the failure to obtain or make the same, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.


8
SK 28677 0004 8422003 v14

--------------------------------------------------------------------------------





(i)    Ordinary Course of Business. Each remittance of Collections on the
Receivable Assets will have been (i) in payment of a debt incurred by the
Originator in the ordinary course of business or financial affairs of the
Originator and the Buyer and (ii) made in the ordinary course of business or
financial affairs of the Originator and the Buyer.
SECTION 4.2    Additional Representations and Warranties of the Originator. The
Originator represents and warrants to the Buyer as of the date hereof, each
Transfer Date, each Settlement Date upon which the Purchasers' Pool Investment
is reduced pursuant to Section 3.2(b) of the Receivables Purchase Agreement, and
in respect of clauses (e) and (o) below, as of the date of each Information
Package, as follows:
(a)    Valid Sale or Contribution. This Agreement constitutes an absolute and
irrevocable valid sale, transfer, contribution and assignment, as applicable, of
the Receivable Assets to the Buyer, enforceable against creditors of, and
purchasers from it.
(b)    Use of Proceeds. The use of all funds obtained by it under this Agreement
will not conflict with or contravene any of Regulations T, U and X promulgated
by the Board of Governors of the Federal Reserve System.
(c)    Quality of Title. Immediately prior to each sale or contribution of the
Receivable Assets to the Buyer hereunder, ADT owned each Contract and Receivable
Assets free and clear of any Adverse Claim; and upon any purchase or acquisition
hereunder, the Buyer shall have acquired, for fair consideration and reasonably
equivalent value, all right, title and interest of the Originator in each
Receivable Asset and such acquisition constitutes a True Sale (and the
Originator represents and warrants that it has taken all steps under the UCC
necessary to transfer such good title and ownership interests in such assets),
free and clear of any Adverse Claims; and no valid effective financing statement
or other instrument similar in effect covering any Receivable Asset or any
interest therein, is on file in any recording office, except such as may be
filed (i) in favor of the Buyer in accordance with any Transaction Document (and
assigned to the Collateral Agent), or (ii) in favor of the Collateral Agent for
the benefit of the Purchasers in accordance with the Receivables Purchase
Agreement or any Transaction Document. Without limiting the foregoing, no
Chattel Paper evidencing Receivable Assets (x) is in the possession of (or, in
the case of electronic Chattel Paper, under the control of) any Person other
than the Servicer (for the benefit of the Collateral Agent and the Buyer), the
Collateral Agent or the Collateral Agent’s designee or (y) has any marks or
notations indicating that it has been pledged, assigned or otherwise conveyed to
any Person other than the Buyer or the Collateral Agent.
(d)    Financial Condition. All financial statements of the ADT Entities and
their respective Subsidiaries (including the notes thereto) delivered to the
Collateral Agent, the Administrative Agent and each Purchaser Agent pursuant to
the Receivables Purchase Agreement, present fairly, in all material respects,
the actual financial position and results of operations and cash flows of such
entities as of the dates and for the periods presented or provided (other than
in the case of annual financial statements, in each case in accordance


9
SK 28677 0004 8422003 v14

--------------------------------------------------------------------------------





with GAAP, subject to year-end audit adjustments and the absence of footnotes in
the case of all interim balance sheets of the Parent and ADT).
(e)    Accurate Reports. None of the reports, financial statements, certificates
or other written information (other than forward-looking statements, projections
and statements of a general industry nature, as to which it represents only that
it acted in good faith and utilized assumptions reasonable at the time made and
due care in the preparation of such statement or projection) furnished or to be
furnished by or on behalf of it or any other ADT Entity (including each
Assignment and Acceptance, each Purchase Request and each Information Package
furnished by the Servicer and each report furnished pursuant to Section 7.5(f)
of the Receivables Purchase Agreement) (including, without limitation, by
electronic delivery) to the Collateral Agent, the Administrative Agent, any
Purchaser or any Purchaser Agent in connection with the Receivables Purchase
Agreement, any other Transaction Document or any amendment thereto or delivered
hereunder or thereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading. It, and its
Affiliates and subsidiaries, have disclosed to the Buyer, the Collateral Agent
and the Administrative Agent (x) all agreements, instruments, and corporate or
other restrictions to which any ADT Entity or its Subsidiaries are subject, and
(y) all other matters known to any ADT Entity, the Servicer or any of their
Affiliates, that individually or in the aggregate with respect to (x) or (y)
above could reasonably be expected to result in a Material Adverse Effect.
(f)    UCC Details. It is a “registered organization” (as defined in Section
9-102(a) of the UCC) that is formed or organized solely under the laws of the
State of Delaware and is “located” in Delaware for purposes of Section 9-307 of
the UCC and the offices where it keeps all its Records are located at the
addresses specified in Annex 2 hereto (or at such other locations, notified to
the Collateral Agent and the Administrative Agent in accordance with Section
7.4(d) of the Receivables Purchase Agreement), in jurisdictions where all action
required to protect, perfect, or more fully evidence the Collateral Agent’s
first priority perfected security interest or perfected ownership interest in
the Receivable Pool and the Related Assets free and clear of any Adverse Claim
and the transactions contemplated by the Transaction Documents shall have been
taken and completed. It is “located” in the jurisdiction specified in Annex 1-A
for purposes of Section 9-307 of the UCC. It is organized only in a single
jurisdiction.
(g)    Accounts. The Lock-boxes and names and addresses of all of the Lock‑box
Banks, together with the account numbers of the Lock‑box Accounts at such
Lock-box Banks, are specified in Schedule V of the Receivables Purchase
Agreement (or have been notified to and approved by the Collateral Agent and the
Administrative Agent in accordance with Section 7.6(c) of the Receivables
Purchase Agreement). The Collection Accounts and Omnibus Accounts, the account
numbers for each such account and the account bank maintaining each such account
are specified in Schedule V of the Receivables


10
SK 28677 0004 8422003 v14

--------------------------------------------------------------------------------





Purchase Agreement except for such changes as are expressly permitted by Section
3.6 of the Receivables Purchase Agreement.
(h)    Adverse Change. Since the Closing Date, (i) there has been no material
adverse change in the validity, collectability or enforceability of all or a
material portion of the Transferred Receivables, and (ii) there has been no
Material Adverse Effect with respect to the Originator or the Parent.
(i)    Credit and Collection Policy; Law. It has complied with the Credit and
Collection Policy and such policies have not changed in any respect since the
Closing Date, except as permitted under Sections 7.3(c) and 7.5(g) of the
Receivables Purchase Agreement. It has complied with all applicable Law except
where the failure to so comply, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
(j)    Investment Company Act. It is not required to register as an “Investment
Company” under (and as defined in) the Investment Company Act.
(k)    ERISA. No ERISA Event has occurred or is reasonably expected to occur,
except as could not reasonably be expected to have a Material Adverse Effect.
(l)    Tax Returns and Payments. It has filed all federal income tax returns and
all other tax returns that are required to be filed by it and has paid all taxes
due pursuant to such returns or pursuant to any assessment received by it,
except for any such taxes or assessments, if any, that are being appropriately
contested in good faith by appropriate proceedings and with respect to which
adequate reserves in conformity with GAAP have been provided. No tax lien has
been filed, and, to its knowledge, no claim is being asserted, with respect to
any such tax or assessment, except where such tax or lien is being contested as
set forth above or as could not reasonably be expected to have a Material
Adverse Effect. It has paid all sales taxes to be paid by it in connection with
the Equipment and installation related to each Transferred Receivable in
compliance with Section 7.4(l) of the Receivables Purchase Agreement, and has
promptly notified the Administrative Agent of (i) any failure to pay any sales
taxes with respect to any Receivable and whether or not such sales taxes are
being contested as set forth above, and (ii) any asserted tax lien relating to
any such sales taxes and whether or not such lien is being contested as set
forth above.
(m)    No Event of Termination. No event has occurred and is continuing and/or
would result from the sale, transfer and assignment or contribution of the
Receivable Assets, that constitutes or may reasonably be expected to constitute
an Event of Termination or Unmatured Event of Termination.
(n)    Anti-Corruption Laws, Anti-Terrorism Laws, and Sanctions.
(i)    Each ADT Entity is in compliance in all material respects with the
material provisions of the USA PATRIOT Act, and, on or prior to the date hereof,
the Originator has provided or caused to be provided to the Administrative Agent


11
SK 28677 0004 8422003 v14

--------------------------------------------------------------------------------





all information related to the ADT Entities (including names, addresses and tax
identification numbers (if applicable)) reasonably requested in writing by the
Administrative Agent not less than 10 Business Days prior to the date hereof and
mutually agreed to be required under “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act, to be obtained
by the Administrative Agent or any Purchaser.
(ii)    None of the ADT Entities, or an of their respective Subsidiaries, nor,
to the knowledge of the Originator, any director, officer, agent, employee or
Affiliate of any ADT Entity is currently the target of any Sanctions and each
ADT Entity and, to the knowledge of the Originator, their respective directors,
officers, employees and agents are in compliance with Sanctions Laws in all
material respects. The Originator will not directly or indirectly cause the
proceeds of any Purchases to be used or otherwise make available such proceeds
to any person, for the purpose of financing the activities of any person that is
currently the target of any Sanctions or for the purpose of funding, financing
or facilitating any activities, business or transaction with or in any country
that is the target of the Sanctions, to the extent such activities, businesses
or transaction would be prohibited by the Sanctions Laws, or in any manner that
would result in the violation of any Sanctions Laws applicable to any party
hereto.
(iii)    Each ADT Entity, each of their respective Subsidiaries, and to the
knowledge of the Originator, their directors, officers, agents or employees, are
in compliance with Anti-Corruption Laws in all material respects. No part of the
proceeds of any sale or contribution made hereunder will be used to make any
unlawful bribe, rebate, payoff, influence payment, kickback or other unlawful
payment.
(o)    Eligible Receivables. Each Receivable listed as an Eligible Receivable on
any Assignment and Acceptance, any Purchase Request or Information Package or
included as an Eligible Receivable in the calculation of Net Portfolio Balance
on any date is an Eligible Receivable as of the effective date of the
information reported in such Assignment and Acceptance, Purchase Request or
Information Package or as of the date of such calculation, as the case may be,
or has been cured through a repurchase in accordance with Section 3.2 hereof and
of the Receivables Purchase Agreement. In selecting the Receivables to be sold
or contributed to the Buyer hereunder (i) it did not utilize any selection
process for choosing such Receivables that was, in any respect, adverse to the
interests of the Buyer or the Purchasers and such selection process did not
disadvantage the Buyer or the Purchasers in any way, it being understood that
any selection solely on the basis of satisfying the eligibility requirements set
forth in the definitions of “Eligible Contract”, or “Eligible Receivable” under
the Receivables Purchase Agreement or in order to limit the Excess Concentration
Amount for purposes of inclusion in the Net Portfolio Balance shall not in and
of itself be deemed adverse or disadvantageous to the Purchasers, (ii) ADT has
no reason to expect that the performance of the Receivables in any Assignment
and Acceptance or Purchase Request would be worse than any


12
SK 28677 0004 8422003 v14

--------------------------------------------------------------------------------





Receivables that it is not offering for sale hereunder or that the Buyer is
offering for sale under the Receivables Purchase Agreement, and (iii) each such
Receivable adheres to the Credit and Collection Policy. As of each Transfer
Date, it has no knowledge of any fact (including any defaults by the Obligor
thereunder or any Service Charge Receivable) that would cause it to expect any
payment on any Eligible Receivable not to be paid in full when due.
(p)    Advertisements, Promotions. No Transferred Receivable is subject to any
advertisement, promotion or other arrangement offered by any ADT Entity, subject
to which such Transferred Receivable or the Contract related to such Transferred
Receivable can be cancelled or terminated, in any manner which would excuse the
related Obligor of its obligation to pay all or any part of the full Unpaid
Balance thereof, except pursuant to the Conditional Service Guaranty.
(q)    Pool Deficiency Amount. Immediately after giving effect to any purchase
and contribution hereunder on a Transfer Date and the application of Collections
in accordance with Section 3.1(d) of the Receivables Purchases Agreement, on
such Transfer Date, no Pool Deficiency Amount under clauses (iii) or (iv) of the
definition thereof will exist.
(r)    Payment Directions. A Payment Direction in the form of Exhibit G-1 to the
Receivables Purchase Agreement is in full force and effect in respect of each
Lock-box Account, a Payment Direction in the form of Exhibit G-2 to the
Receivables Purchase Agreement is in full force and effect in respect of each
Collection Account, and a Payment Direction in the form of Exhibit G-3 to the
Receivables Purchase Agreement is in full force and effect in respect of the
Omnibus Account, other than, in each case, to the extent any such Lock-Box
Account, Collection Account or the Omnibus Account is subject to a Control
Agreement.
(s)    Permitted Securitization Financing. The transfer and purchase of
Receivables contemplated by the Transaction Documents constitute a Permitted
Securitization (as such term is defined in the ADT Credit Agreement) and the
entry by any ADT Entity into any Transaction Document and their respective
performance thereunder is permitted by the ADT Credit Agreement, each ADT
Indenture and each ADT Collateral Agreement, and will not conflict with or
violate the terms of the ADT Credit Agreement, any ADT Indenture or any ADT
Collateral Agreement. The Transferred Receivable, the Related Assets and the,
related Collections and other Collateral are free and clear of any Adverse
Claim.
ARTICLE V    

GENERAL COVENANTS
SECTION 5.1    Mutual Covenants. At all times prior to the Final Payout Date,
the Buyer and the Originator shall:


13
SK 28677 0004 8422003 v14

--------------------------------------------------------------------------------





(a)    Compliance with Laws, Etc. Comply with all applicable Laws, in respect of
the conduct of its business, the Receivable Assets, the related Contracts and
the servicing and collections thereof, except where the failure to so comply,
individually or in the aggregate, could not reasonably be expected to adversely
affect any Transferred Receivable or otherwise give rise to a Material Adverse
Effect.
(b)    Preservation of Existence. Except as expressly permitted by
Section 5.4(f) with respect to the Originator, preserve and maintain its
existence, rights, franchises and privileges in the jurisdiction of its
organization, and qualify and remain qualified in good standing in each
jurisdiction where the failure to qualify or preserve and maintain such
existence, rights, franchises, privileges and qualification could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
(c)    Separateness. Not take any actions inconsistent with the terms of
Section 7.8 of the Receivables Purchase Agreement or the Buyer’s limited
liability company agreement, it being understood that the foregoing shall no in
event be deemed to obligate the Originator to make any capital or other
contributions to the Seller.
SECTION 5.2    Additional Covenants of the Originator. At all times prior to the
Final Payout Date, the Originator shall:
(a)    Inspections. (i) From time to time, at its expense, upon reasonable prior
notice, upon the reasonable request by the Administrative Agent or the Required
Purchasers (or any Purchaser Agent if an Event of Termination or Unmatured Event
of Termination has occurred and is continuing) and during regular business hours
permit the Buyer, the Collateral Agent, the Administrative Agent and the
Purchaser Agents, or any of their respective agents or representatives to visit
and inspect its properties, to examine and make extracts from its Records and to
discuss its affairs, finances and condition with its officers and independent
accountants with respect to the Receivable Assets and the performance of its
obligations (as Servicer or otherwise) under the Transaction Documents as often
as reasonably requested; provided that, unless an Event of Termination or an
Unmatured Event of Termination has occurred and is continuing at the time of any
such inspection, it shall only be required to reimburse the reasonable
documented out-of-pocket costs and expenses related to one such inspection of
the Originator during any 12-month period, which inspection shall be requested
and scheduled by the Administrative Agent; provided, further, that (x) the
inspection under this Section 5.2(a) and the inspection of the Originator
pursuant to Section 7.4(c) of the Receivables Purchase Agreement shall
constitute the same inspection, and (y) the Collateral Agent, the Administrative
Agent and the Purchaser Agents shall use reasonable efforts to coordinate the
timing of any inspections made of the Originator pursuant to this Section 5.2(a)
and of the Buyer pursuant to Section 7.1(c) of the Receivables Purchase
Agreement.
(b)    Keeping of Records and Books of Account; Delivery; Location of Records.
Maintain and implement, or cause to be maintained and implemented,
administrative and operating procedures (including an ability to recreate
records evidencing the Receivable Assets and the Service Charge Receivables in
the event of the destruction of the originals


14
SK 28677 0004 8422003 v14

--------------------------------------------------------------------------------





thereof, backing up on at least a daily basis on a separate backup computer from
which electronic file copies can be readily produced and distributed to third
parties being agreed to suffice for this purpose), and keep and maintain, or
cause to be kept and maintained, all documents, books, records and other
information necessary or advisable for the collection of all Receivable Assets
including records adequate to permit the daily identification of (i) each new
Transferred Receivable and all Collections of and adjustments to each existing
Transferred Receivable received, made or otherwise processed on that day, and
(ii) the portion of the amounts received from each Obligor that constitute
Collections on the related Transferred Receivables from such Obligor and
collections of Service Charge Receivables from such Obligor in order to effect
the priority of payments set forth in the related Contracts. In addition, it
shall keep its physical Records (to the extent not electronically available) and
tangible chattel paper or other physical collateral (and any original documents
relating thereto), if any, at the address(es) referred to in Annex 2 hereto or
at such other address(es) as set forth herein or, upon thirty (30) days’ prior
written notice to the Collateral Agent and the Administrative Agent, at such
other locations in jurisdictions where all action required by Section 8.5 of the
Receivables Purchase Agreement shall have been taken and completed.
(c)    Performance and Compliance with Receivables and Contracts. At its
expense, timely and fully perform and comply with all provisions, covenants and
other promises required to be observed by it under the Contracts and the
Transferred Receivables, except where the failure to perform or comply,
individually or in the aggregate, could not reasonably be expected to adversely
affect any Transferred Receivable or Related Assets or otherwise result in a
Material Adverse Effect. The Buyer shall not assume any obligation or liability
with respect to any Transferred Receivables or Related Assets, nor shall the
Buyer be obligated to perform any of the obligations of the Originator
thereunder.
(d)    Credit and Collection Policies. Comply with the Credit and Collection
Policy in regard to each Receivable Asset, each Service Charge Receivable, the
related Contract and the servicing and collections thereof, and not agree to any
changes thereto except as expressly permitted hereunder and under the
Receivables Purchase Agreement.
(e)    Collections. Cause the Servicer to promptly withdraw from the bank
accounts and/or charge the credit or debit cards of the Direct Deposit Obligors
all amounts necessary to effect the timely payment when due of the Unpaid
Balance of the Transferred Receivables relating to such Direct Deposit Obligors
and immediately remit such amounts, within one (1) Business Day of the date of
withdrawal, debit or credit, directly to a Collection Account, without any
commingling of such amounts with any other funds other than Other Permitted
Collections. Instruct, or cause the Servicer to instruct, each Obligor that to
the extent any payment in respect of the related Transferred Receivable is not
to be made through the Servicer’s withdrawal from the bank account of each such
Obligor and/or through the charge of the credit or debit card of each such
Obligor, all Collections in respect of the Transferred Receivables in respect of
each such Obligor shall be made to a Lock-box and remitted directly to a
Lock-box that remits such amounts directly to a Lock-box Account covered by a
Payment Direction or Control Agreement. Cause the


15
SK 28677 0004 8422003 v14

--------------------------------------------------------------------------------





Servicer to, as promptly as practicable and in any event within one (1) Business
Day of receipt in any Lock-box Account (and within two (2) Business Days of
receipt in the related Lock-box) of any Collections, remit, or cause to be
remitted, such amounts directly to the Omnibus Account, without any commingling
of such amounts with any other funds other than Other Permitted Amounts. Cause
the Servicer to, as promptly as practicable, and in any event within one (1)
Business Day of receipt of any Collections in respect of any Transferred
Receivables in any Collection Account, remit or cause to be remitted such
amounts directly to the Omnibus Account, without any commingling, all amounts
which constitute Collections on the Transferred Receivables. Cause the Servicer
to, as promptly as practicable and in any event within two (2) Business Days of
receipt of any Collections in the Omnibus Account, segregate Collections on the
Transferred Receivables from any Other Permitted Amounts and remit or cause to
be remitted directly to the Collateral Agent’s Account, without any intervening
commingling, all amounts which constitute Collections on the Transferred
Receivables and ensure that no amounts other than Collections on Transferred
Receivables are remitted to or are on deposit in the Collateral Agent’s Account.
To the extent any Lock-box Account or Collateral Account is subject to a Control
Agreement rather than a Payment Direction, all amounts therein, after removal of
any amounts, if any, that do not constitute Collections in respect of
Transferred Receivables, shall be remitted within two (2) Business Days of
receipt to the Collateral Agent's Account rather than to the Omnibus Account.
(f)    Transaction Documents. Without limiting its covenants or agreements set
forth herein or in any other Transaction Document, (i) comply with each and
every of its covenants and agreements under the Receivables Purchase Agreement
and its Constituent Documents, and (ii) take all actions reasonably necessary to
ensure that each Transaction Document remains enforceable and in effect.
(g)    Agreed Upon Procedures. Cooperate reasonably with Servicer (if not the
Originator) and the designated accountants for each annual agreed upon
procedures report required pursuant to Section 7.5(f) of the Receivables
Purchase Agreement.
(h)    Frequency of Billing. Prepare and deliver (or cause to be prepared and
delivered) invoices with respect to all Receivables no less frequently than as
required under the Contract related to such Receivable.
(i)    Location. The Originator shall at all times maintain its jurisdiction of
organization and its chief executive office within a jurisdiction in the United
States in which Article 9 of the UCC (2001 or later revision) is in effect.
(j)    Tax Matters. Pay all applicable taxes required to be paid by it when due
and payable in connection with the transfer of the Receivable Assets hereunder,
and acknowledges that none of the Collateral Agent, the Administrative Agent,
any Purchaser Agent, or any Purchaser shall have any responsibility with respect
thereto. The Originator shall pay and discharge, or cause the payment and
discharge of, all federal income taxes (and all other material taxes) when due
and payable, except such as may be contested in


16
SK 28677 0004 8422003 v14

--------------------------------------------------------------------------------





good faith by appropriate proceeding and for which an adequate reserve has been
established and is maintained in accordance with GAAP.
(k)    Credit Risk Retention. After the EU Retention Effective Date (i) at all
times own a net economic interest in the Transferred Receivables in an amount at
least equal to 5% of the Unpaid Balance of such Transferred Receivables at such
time, in the form of a first loss tranche under paragraph 1(d) of Article 405 of
the CRR or in accordance with the EU Securitization Rules, by holding its equity
interest in the Buyer and/or by retaining its right to receive any deferred
Purchase Price or residual return for such Transferred Receivables, (ii) not
change the manner in which it retains such net economic interest, except to the
extent permitted under paragraph 1 of Article 405(1) of the CRR or the EU
Securitization Rules, and (iii) not enter into any credit risk mitigation, short
position or any other hedge with respect to such net economic interest, except
to the extent permitted under paragraph 1 of Article 405(1) of the CRR or the EU
Securitization Rules. After the EU Retention Effective Date, the Originator
shall include in each Information Package delivered pursuant to the Receivables
Purchase Agreement, a confirmation as to the Originator's continued compliance
with the agreements stated in the preceding clauses (i), (ii) and (iii). After
the EU Retention Effective Date, cooperate with each Purchaser (including, to
the extent not prohibited by Law, by providing such information and entering
into or delivering such additional agreements or documents reasonably requested
by such Purchaser or its Purchaser Agent) to the extent reasonably necessary to
assure such Purchaser that ADT retains credit risk in the amount and manner
required by the EU Securitization Rules and the CRR and to permit such Purchaser
to perform its due diligence and monitoring obligations (if any) under the EU
Securitization Rules and the CRR; provided however, that no ADT Entity shall be
required to take actions that could cause a change in the accounting or tax
treatment of the transactions contemplated by this Agreement. Each Purchaser and
each Purchaser Agent is a third party beneficiary of this Section 5.2(k).
(i)    Until the later to occur of (x) the Purchase Termination Date, or (y) the
date on which the Purchasers’ Pool Investment is equal to zero:
(1)    as an “originator” for the purposes of the Securitization Regulation,
hold and maintain the Retained Interest on an ongoing basis;
(2)    not short, hedge, otherwise mitigate its credit risk or sell, transfer or
otherwise surrender all or part of the rights, benefits or obligations arising
from or associated with the Retained Interest, except to the extent permitted by
the EU Securitization Rules;
(3)    From and after the EU Retention Effective Date, confirm to each Purchaser
(which may be in electronic form) that it continues to comply with paragraphs
(1) and (2) above in each Information Package;
(4)    After the EU Retention Effective Date, provide notice promptly to each
Purchaser in the event of any breach of paragraphs (1) or (2) above;


17
SK 28677 0004 8422003 v14

--------------------------------------------------------------------------------





(5)    After the EU Retention Effective Date, promptly notify each Purchaser of
any change to the form of retention of the Retained Interest;
(6)    After the EU Retention Effective Date, to the extent necessary in order
for any Purchaser to comply with its obligations under, or in relation to, the
EU Securitization Rules, to the extent reasonably requested by such Purchaser,
provide all information, documents, and reports regarding the Receivables and
the transaction contemplated by this Agreement which are in ADT’s possession or
control, unless subject to confidentiality restrictions or restricted by Law
(provided that ADT shall undertake reasonable efforts to obtain consent for the
disclosure of such information, documents and reports; provided further that
such efforts shall not include payment of any amounts to any Person or any
violation of Law);
(7)    Originate the Receivables pursuant to a sound and well-defined credit
granting criteria, and maintain clearly established criteria and processes for
approving, amending, renewing and financing the Receivables (“Originations and
Revisions”) and have effective systems in place to apply those criteria and
processes to ensure that any such Originations and Revisions are granted and
approved based on a thorough assessment of each Obligor’s creditworthiness; and
(8)    own 100% of the equity interests of the Buyer.
(l)    Certain Governmental Fees, Surcharges, and Taxes. With respect to any
portion of a Receivable attributable to governmental fees, surcharges, or taxes,
pay (or cause to be paid) such governmental fees, surcharges, or taxes to the
applicable Governmental Authority when due in accordance with applicable Law
(except for any such governmental fees, surcharges, or taxes that are being
appropriately contested in good faith by appropriate proceedings and with
respect to which adequate reserves in conformity with GAAP have been provided,
and none of the Collateral Agent, the Administrative Agent, any Purchaser Agent,
or any Purchaser shall have any obligation to make any such payment or shall
have any other responsibility with respect thereto. Pay all sales taxes to be
paid in connection with the Equipment and installation related to each
Transferred Receivable by the due date thereof (except for any such sales taxes
that are being appropriately contested in good faith by appropriate proceedings
and with respect to which adequate reserves in conformity with GAAP have been
provided).
(m)    Anti-Corruption Laws, Anti-Terrorism Laws, and Sanctions. Maintain in
effect and enforce policies and procedures reasonably designed to ensure
compliance in all material respects, by it, its Subsidiaries and their
respective directors, officers, employees, and agents with Anti-Corruption Laws
and applicable Sanctions Laws in connection with its or its Subsidiaries’
business operations, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
(n)    Application of Obligor Payments. Apply payments made by an Obligor under
a Contract relating to a Transferred Receivable to amounts billed on such
Obligor’s


18
SK 28677 0004 8422003 v14

--------------------------------------------------------------------------------





invoice in the following order: (i) first, to amounts due in respect of the
related Transferred Receivables; (ii) second, to amounts due in respect of the
related Service Charge Receivables; and (iii) third, other amounts owing by such
Obligor. For the avoidance of doubt, any amounts paid by any Obligor in respect
of Service Charge Receivables that must be applied pursuant to clause (i) above,
shall be deemed to be Collections and remitted to the Collateral Agent's Account
on behalf of the Buyer pursuant to the terms of this Agreement and the other
Transaction Documents as such.
(o)    Servicing Programs. If a license or approval is required for the
Collateral Agent’s, the Administrative Agent’s, or a successor Servicer’s use of
any software or other computer program used by the Originator in the servicing
of the Receivables, then, following delivery of a Successor Notice, at its own
expense make commercially reasonable efforts to arrange for the Collateral
Agent, the Administrative Agent, or such successor Servicer to receive any such
required license or approval.
(p)    Corporate Separateness; Related Matters and Covenants. Cause the Buyer to
fully comply with its covenants in Section 7.8 of the Receivables Purchase
Agreement, it being understood that the foregoing shall in no event be deemed to
obligate ADT to make any capital or other contributions to the Buyer. Maintain
in place all policies and procedures, and take and continue to take all actions,
applicable to it described in the assumptions as to the facts set forth in, and
forming the basis of, the opinions set forth in the opinion letters delivered by
Paul, Weiss, Rifkind, Wharton & Garrison LLP to the Collateral Agent,
Administrative Agent, Purchasers and Purchaser Agent on April 17, 2020, except
to the extent that any failure to maintain in place such policies and procedures
or failure to continue to take all such actions could not materially and
adversely affect the conclusions set forth in such opinion letters
SECTION 5.3    Reporting Requirements. From the date hereof until the Final
Payout Date, the Originator shall furnish (or cause to be furnished) to the
Buyer, the Collateral Agent and the Administrative Agent (who shall promptly
send the same to the Purchaser Agents) each of the following:
(a)    Financial Statements.
(i)    Quarterly Financial Statements. Within 45 days after the close of each of
the first three fiscal quarters of each fiscal year of the Originator and the
Parent, the Parent’s Form 10-Q as filed with the SEC (which shall be deemed
delivered upon the filing of such Form 10-Q on the SEC's website).
(ii)    Annual Financial Statements. Within 90 days after the end of each fiscal
year of the Originator and the Parent, the audited consolidated statements of
operations, changes in stockholders’ equity and cash flows of each of the
Originator and the Parent and their respective Subsidiaries for such fiscal
year, and the related audited consolidated balance sheet for the Originator and
the Parent and their respective Subsidiaries as of the end of such fiscal year,
setting forth in each case in comparative form the corresponding figures for the
previous fiscal year, all reported


19
SK 28677 0004 8422003 v14

--------------------------------------------------------------------------------





on by PricewaterhouseCoopers LLP, or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit that are inconsistent with the standards of the Public Company Accounting
Oversight Board), to the effect that such audited consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of ADT and the Parent and their respective Subsidiaries on
a consolidated basis in accordance with GAAP consistently applied (which shall
be deemed delivered upon the filing of the Parent's Form 10-K on the SEC’s
website).
(iii)    Compliance Certificate. Together with the financial statements required
hereunder, a compliance certificate in substantially the form of Exhibit C to
the Receivables Purchase Agreement signed by an authorized officer of the
Originator and the Parent, respectively and dated the date of such annual
financial statement or such quarterly financial statement, as the case may be.
(b)    Financial Statements and Other Information. The Following:
(i)    promptly after the same become publicly available, copies of all proxy
statements, financial statements and regular or special reports which the
Originator or Parent files with the SEC (which shall be deemed delivered upon
the filing thereof on the SEC's website);
(ii)    promptly following a request therefor, any documentation or other
information (including with respect to the Buyer and the Parent) that the Buyer,
the Collateral Agent, the Administrative Agent, any Purchaser Agent or any
Purchaser reasonably requests in order to comply with its ongoing obligations
under the applicable “know your customer” and anti-money laundering rules and
regulations, including the USA PATRIOT Act including the provision of
information regarding beneficial ownership required by 31 C.F.R. §1010.230; and
(iii)     from time to time such further information regarding the business,
affairs and financial condition of the Originator, the Buyer, the Parent and
their Affiliates as the Buyer, the Collateral Agent, the Administrative Agent or
the Required Purchasers shall reasonably request.
(c)    ERISA. Written notice of any ERISA Event.
(d)    Events of Termination, Etc. Notice of the occurrence of any Event of
Termination or Unmatured Event of Termination accompanied by a written statement
of an appropriate officer of the Originator setting forth details of such event
and the action that it proposes to take with respect thereto, such notice to be
provided promptly (but not later than two (2) Business Days) after a Responsible
Officer of the Originator obtains actual knowledge thereof.


20
SK 28677 0004 8422003 v14

--------------------------------------------------------------------------------





(e)    Litigation. As soon as possible, and in any event within two (2) Business
Days of knowledge of any Responsible Officer thereof, notice of any litigation,
investigation or proceeding initiated against the Buyer or, to the extent it
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, against ADT, the Servicer and/or the Parent.
(f)    Change in Credit and Collection Policy or Business. Prior to (i) the
effectiveness of any change in or amendment to the Originator’s Credit and
Collection Policy, a description or, if available, a copy of the Credit and
Collection Policy then in effect and a written notice (A) indicating such change
or amendment and (B) if such proposed change or amendment could reasonably be
expected to adversely affect the value, validity, collectability or
enforceability of the Transferred Receivables or decrease the credit quality of
any Transferred Receivables or otherwise give rise to a Material Adverse Effect,
requesting the Collateral Agent’s, the Administrative Agent’s and each Purchaser
Agent’s consent thereto.
(g)    Other Information. Promptly, from time to time, such Records or other
information, documents, records or reports respecting the condition or
operations, financial or otherwise, of the Originator, the Parent and their
Affiliates, ADT’s and the Buyer’s performance under the Transaction Documents
and the Transferred Receivables, the Related Assets, and the Service Charge
Receivables as the Collateral Agent, the Administrative Agent or any Purchaser
Agent may from time to time reasonably request and ADT can deliver without
violating applicable Law.
SECTION 5.4    Negative Covenants of the Originator. From the date hereof until
the Final Payout Date, the Originator shall not:
(a)    Sales, Adverse Claims, Liens, Etc. Except as otherwise provided herein or
in the Receivables Purchase Agreement, (I) sell, assign (by operation of Law or
otherwise) or otherwise dispose of, or create or suffer to exist any Adverse
Claim upon or with respect to (in each case, other than its or the Buyer's
ownership interest or contingent claim to ownership), (i) any Transferred
Receivable, (ii) any other Receivable the proceeds or collections of which are
commingled with the proceeds of any Transferred Receivable, (iii) any Service
Charge Receivable related to any Transferred Receivable, (iv) any Contract or
Related Assets, the related Equipment, or any proceeds, in each case, in respect
of any of the foregoing, or any interest therein, (v) any Collection Account,
the Omnibus Account or any Lock‑box Account or any other account to which any
Collections of Transferred Receivables are sent, (vi) any right to receive
income or proceeds from or in respect of any of the foregoing, or (vii) prior to
the Final Payout Date, its equity interest (if any) in the Buyer, or (II)
purport to do any of the foregoing.
(b)    Extension or Amendment of Receivables. Except as provided in Section
8.2(b) and to the extent resulting from the Conditional Service Guaranty of the
Receivables Purchase Agreement, extend, amend or otherwise modify the terms of
any Transferred Receivable, or amend, modify or waive any term or condition of
any Contract (in each


21
SK 28677 0004 8422003 v14

--------------------------------------------------------------------------------





case, including, without limitation, by means of any promotional activity,
advertising or other statement or warranty (including on any ADT Entity’s
website)) related thereto.
(c)    Change in Credit and Collection Policy or Business. (i) Make or consent
to any change or amendment to the Credit and Collection Policy if such proposed
change or amendment could reasonably be expected to adversely affect the value,
validity, collectability or enforceability of any Transferred Receivables or the
Related Assets or decrease the credit quality of any Transferred Receivables or
the Related Assets, or otherwise give rise to a Material Adverse Effect without
(x) the prior written consent of the Collateral Agent, the Administrative Agent
and each Purchaser Agent or (y) in the case of any such change or amendment that
is required by Law, upon delivery to the Collateral Agent and the Administrative
Agent of a certificate of a Responsible Officer of ADT which certifies that,
based upon advice of reputable counsel, such change or amendment is required to
be made as a result of a change in Law or (ii) make any change in the character
of its business or amend or otherwise modify its Constituent Documents in any
respect without the prior written consent of the Collateral Agent, the
Administrative Agent and the Required Purchasers.
(d)    Change in Lock-box Banks. (i) Add any bank, lock-box, or lock-box account
not listed on Schedule V of the Receivables Purchase Agreement as a Lock-box
Bank, Lock-box or Lock-box Account unless the Collateral Agent and the
Administrative Agent shall have previously approved and received duly executed
copies of Payment Directions in the form of Exhibit G-1 of the Receivables
Purchase Agreement or a Control Agreement duly executed by the parties thereto,
(ii) terminate any Lock-box Bank, or related Lock-box, or Lock-box Account
without the prior written consent of the Collateral Agent and the Administrative
Agent and, in each case, only if all of the payments from Obligors that were
being sent to such Lock-box Bank will, upon termination of such Lock-box Bank
and at all times thereafter, be deposited in a Lock-box Account with another
Lock-box Bank covered by a Payment Direction in the form of Exhibit G-1 to the
Receivable Purchase Agreement or a Control Agreement or (iii) amend, supplement,
or otherwise modify any Lock-box agreement.
(e)    Deposits to Accounts. Deposit or otherwise credit, or cause or permit to
be so deposited or credited, or direct any Obligor to deposit or remit, any
Collections on Transferred Receivables to any account not covered by the proper
Payment Direction or a Control Agreement or (ii) permit any amount to be
deposited, credited or remitted to any Lock-box Account, any Collection Account,
or the Omnibus Account other than Collections in respect of Transferred
Receivables and Other Permitted Amounts. Except for the Collateral Agent’s
Account, permit any Collections in respect of Transferred Receivables to be
deposited, or credited in any account which is not subject to a Payment
Direction or a Control Agreement which is in full force and effect.
(f)    Mergers, Acquisitions, Sales, Etc. Consolidate or merge with or into any
other Person or sell, lease or transfer all or substantially all of its property
and assets, or agree to do any of the foregoing, unless (i) no Event of
Termination or Unmatured Event


22
SK 28677 0004 8422003 v14

--------------------------------------------------------------------------------





of Termination has occurred and is continuing or would result immediately after
giving effect thereto, (ii) if the Originator is not the surviving entity or if
the Originator sells or transfers all or substantially all of its property and
assets, the surviving entity or the Person purchasing the assets is an Affiliate
of ADT and agrees to be bound by the terms and provisions applicable to the ADT
hereunder, (iii) no Change of Control shall result, (iv) the Parent has
reaffirmed in a writing, in form and substance reasonably satisfactory to the
Collateral Agent, the Administrative Agent and the Required Purchasers, that its
obligations under the Performance Support Agreement shall apply to the surviving
entity and are in full force and effect, (v) no Material Adverse Effect could
reasonably be expected to result therefrom, and (vi) the Collateral Agent, the
Administrative Agent and each Purchaser Agent receive such additional
certifications and opinions of counsel as the Collateral Agent, the
Administrative Agent or the Required Purchasers shall reasonably request
(including any updated Internal Revenue Service Form W-9 (or any successor
form).
(g)    Chattel Paper. Permit any Chattel Paper relating to any Transferred
Receivable or Related Assets to be in the possession of (or, in the case of
electronic Chattel Paper, under the control of) any Person other than the
Servicer (for the benefit of the Buyer and the Collateral Agent, as assignee of
the Buyer), the Collateral Agent or the Collateral Agent’s designee.
(h)    Change in Organization, Etc. Change its jurisdiction of organization or
its name, identity or corporate organization structure or make any other change
such that any financing statement filed or other action taken to perfect the
Buyer’s or the Collateral Agent’s interests hereunder or under the Receivables
Purchase Agreement, as applicable, would become misleading or would otherwise be
rendered ineffective, unless the Originator shall have given the Buyer, the
Collateral Agent and the Administrative Agent not less than thirty (30) days’
prior written notice of such change and shall have cured such circumstances.
(i)    Actions Impairing Quality of Title. Take any action that could reasonably
be expected to cause any Receivable, together with the Related Assets, not to be
owned by it free and clear of any Adverse Claim prior to its sale and
contribution hereunder; or take any action that could cause the Collateral Agent
not to have a valid perfected ownership interest or first priority perfected
security interest in the Transferred Receivables and the Related Assets and all
products and proceeds of the foregoing, free and clear of any Adverse Claim; or
suffer the existence of any financing statement or other instrument similar in
effect covering any Receivable Asset, any Contract, or any proceeds thereof on
file in any recording office except such as may be filed (i) in favor of the
Buyer pursuant to the Transaction Documents (and assigned to the Collateral
Agent), (ii) in favor of the Collateral Agent (for the benefit of the
Purchasers) in accordance with this Agreement or any Transaction Document, or
(iii) in favor of any other Person (other than an Affiliate of any ADT Entity,
or in respect of the ADT Credit Agreement, any ADT Indenture or any ADT
Collateral Agreement, to the extent such filings were in effect on the Closing
Date and any continuation statement in respect thereof) which the Originator in
good faith believes


23
SK 28677 0004 8422003 v14

--------------------------------------------------------------------------------





is filed in error or is invalid, has notified the Administrative Agent and the
Collateral Agent of its determination, the Originator is diligently contesting
the filing of such financing statement, and which the Originator has terminated
or caused to be terminated within the earlier to occur of (x) sixty (60) days of
the filing thereof, and (y) thirty (30) days of the discovery thereof.
(j)    Corporate Separateness; Related Matters and Covenants. Take any action,
on its part, to cause the Buyer to violate its covenants in Section 7.8 of the
Receivables Purchase Agreement, it being understood that the foregoing shall in
no event be deemed to obligate ADT to make any capital or other contributions to
the Seller.
ARTICLE VI    

[RESERVED]
ARTICLE VII    

INDEMNIFICATION
SECTION 7.1    The Originator’s Indemnity. Without limiting any other rights
which any such Person may have hereunder or under applicable Law, the Originator
hereby agrees to indemnify and hold harmless the Buyer, the Buyer’s Affiliates
and all of their respective successors, transferees, participants and assigns,
all Persons referred to in Section 8.4 hereof, and all officers, members,
managers, directors, shareholders, employees and agents of any of the foregoing
(each an “Originator Indemnified Party”), forthwith on demand, from and against
any and all damages, losses, claims, liabilities and related costs and expenses,
including reasonable and documented attorneys’ fees and disbursements (subject
to the limitations in respect of attorneys’ fees and disbursements set forth in
the proviso to Section 13.6 of the Receivables Purchase Agreement) but excluding
Taxes (except to the extent provided in clauses (viii) and (ix) below, and
provided that no Originator Indemnified Party shall recover more than once for
any Tax imposed from any indemnitor under the Transaction Documents) (all of the
foregoing being collectively referred to as “Originator Indemnified Amounts”)
awarded against or incurred by any of them arising out of, relating to or in
connection with this Agreement or the other Transaction Documents, any of the
transactions contemplated hereby or thereby, or the ownership, maintenance or
purchasing of the Receivable Assets or in respect of or related to any
Receivable Asset (or any portion thereof) or otherwise arising out of or
relating to or resulting from the actions or inactions of any ADT Entity, the
Servicer or any of their respective Affiliates; provided, however,
notwithstanding anything to the contrary in this Article VII, Originator
Indemnified Amounts shall be excluded solely to the extent (w) resulting from
the fraud, bad faith, gross negligence or willful misconduct on the part of such
Originator Indemnified Party as determined by a final non-appealable judgment by
a court of competent jurisdiction, (x) resulting from the uncollectability of
any such Transferred Receivable or the Related Assets not arising from any
action or breach of any ADT Entity, (y) they constitute recourse with respect to
a Transferred Receivable or the Related Assets by reason of bankruptcy or
insolvency, or the financial or credit condition or financial default, of the
related Obligor, or (z) constitute special, indirect, consequential, or punitive
damages. Without limiting the generality of the foregoing, but subject to the
express limitations set forth in this Section 7.1, the Originator shall


24
SK 28677 0004 8422003 v14

--------------------------------------------------------------------------------





indemnify and hold harmless each Originator Indemnified Party for any and all
Originator Indemnified Amounts arising out of, relating to or resulting from:
(i)    the transfer by the Originator of any interest in any Receivable Asset;
(ii)    any representation or warranty made by the Originator under or in
connection with any Transaction Document, any Purchase Request, any Information
Package or any other information or report delivered by or on behalf of the
Originator pursuant hereto, which shall have been untrue, false or incorrect
when made or deemed made;
(iii)    the failure of the Originator to comply with the terms of any
Transaction Document, any applicable Law, any Receivable Asset, or any Contract,
or the nonconformity of any Receivable Assets with any such Law;
(iv)    the failure to vest in favor of the Buyer of an enforceable perfected
ownership interest in any Transferred Receivables and all Related Assets
transferred, or purported to be transferred, to the Buyer pursuant to this
Agreement against all Persons, including any bankruptcy trustee or similar
Person, and the failure to vest in favor of the Collateral Agent of an
enforceable perfected ownership interest, or a first priority perfected security
interest, in any Transferred Receivables and all Related Assets transferred, or
purported to be transferred, to the Collateral Agent pursuant to the Receivables
Purchase Agreement against all Persons, including any bankruptcy trustee or
similar Person;
(v)    the failure to file, or any delay in filing of, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable Laws with respect to any Transferred Receivable
whether at the time of any purchase or acquisition, as applicable, or at any
time thereafter;
(vi)    any suit or claim related to the Transferred Receivables or any
Transaction Documents (including any products liability or environmental
liability claim arising out of or in connection with merchandise or services
that are the subject of any such Transferred Receivable);
(vii)    failure by the Originator to comply with the “bulk sales” or analogous
Laws of any jurisdiction;
(viii)    any Taxes (other than Excluded Taxes) imposed upon any Originator
Indemnified Party or upon or with respect to Transferred Receivables and all
reasonable costs and expenses related thereto or arising therefrom, which such
Taxes or such amounts relating thereto arise by reason of the purchase or
ownership, contribution or sale of such Transferred Receivables (or of any
interest therein) or Related Assets or any goods which secure any such
Transferred Receivables or Related Asset;


25
SK 28677 0004 8422003 v14

--------------------------------------------------------------------------------





(ix)    any loss arising, directly or indirectly, as a result of the imposition
of sales or similar transfer type Taxes or the failure by the Originator or the
Servicer to timely collect and remit to the appropriate authority any such Taxes
(to the extent not duplicative of clause (viii) above);
(x)    any commingling of the Collections of Receivable Assets with any other
funds;
(xi)    the failure or delay to provide any Obligor with an invoice or other
evidence of indebtedness;
(xii)    any failure of the Buyer or Originator to assign any Transferred
Receivable or Related Asset as contemplated under the Transaction Documents; or
the violation or breach by any ADT Entity of any confidentiality provision, or
of any similar covenant of non‑disclosure, with respect to any Contract, or any
other Indemnified Amount payable hereunder with respect to or resulting from any
such violation or breach;
(xiii)    the existence or assertion of any Adverse Claim in favor of any
Governmental Authority or any other Person against any Omnibus Account,
Collection Account, Lock-box, Lock-box Account, Collections, Receivable, Service
Charge Receivable, or any related Contract or any portion or proceeds thereof,
including, without limitation, as a result of any portion of any such Omnibus
Account, Collection Account, Lock-box, Lock-box Account, Collections,
Receivable, Service Charge Receivable, or any related Contract being
attributable to governmental fees, surcharges, or taxes;
(xiv)    any Transferred Receivable failing to constitute an Eligible
Receivable;
(xv)    any dispute, claim, offset or defense (other than discharge in
bankruptcy of the Obligor) of the Obligor to the payment of any Transferred
Receivable (including, without limitation, a defense based on such Transferred
Receivable or the related Contract not being a legal, valid and binding
obligation of such Obligor enforceable against it in accordance with its terms),
or any other claim resulting from the sale of the merchandise or services
related to such Transferred Receivable or the furnishing or failure to furnish
such merchandise or services or relating to collection activities with respect
to such Transferred Receivable;
(xvi)    any investigation, litigation or proceeding related to any Transaction
Document or the use of proceeds of Purchases or the ownership of Transferred
Receivables or the Related Assets;
(xvii)    any claim brought by any Person other than an Originator Indemnified
Party arising from any activity by the Buyer or any Affiliate of the Buyer in
servicing, administering or collecting any Receivable;


26
SK 28677 0004 8422003 v14

--------------------------------------------------------------------------------





(xviii)    the facts or circumstances giving rise to any Event of Termination or
Unmatured Event of Termination; or
(xix)    any inability to litigate any claim against any Obligor in respect of
any Transferred Receivable as a result of such Obligor being immune from civil
and commercial law and suit on the grounds of sovereignty or otherwise from any
legal action, suit or proceeding.
SECTION 7.2    Contribution. If for any reason the indemnification provided
above in this Article VII is unavailable to an Originator Indemnified Party or
is insufficient to hold an Originator Indemnified Party harmless, then the
Originator shall contribute to the amount paid or payable by such Originator
Indemnified Party as a result of such loss, claim, damage or liability in such
proportion as is appropriate to reflect not only the relative benefits received
by such Originator Indemnified Party on the one hand and the Originator on the
other hand but also the relative fault of such Originator Indemnified Party as
well as any other relevant equitable considerations.
ARTICLE VIII    

MISCELLANEOUS
SECTION 8.1    Amendments, etc. No amendment or waiver of any provision of this
Agreement or consent to any departure by the Originator therefrom shall in any
event be effective unless the same shall be in writing and signed by the Buyer,
the Collateral Agent, the Administrative Agent, the Required Purchasers and (if
an amendment) the Originator, and if such amendment or waiver affects the
obligations of ADT Inc., ADT Inc. consents in writing thereto, and then any such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given. The Originator may not amend or otherwise
modify any other Transaction Document executed by it without the written consent
of the Buyer, the Collateral Agent, the Administrative Agent and the Required
Purchasers, and if such amendment or waiver affects the obligations of ADT Inc.,
ADT Inc. consents in writing thereto.
SECTION 8.2    No Waiver; Remedies. No failure on the part of the Buyer or any
Originator Indemnified Party to exercise, and no delay in exercising, any right,
power or remedy hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, power or remedy hereunder preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy. The rights and remedies herein provided are cumulative and not exclusive
of any rights or remedies provided by Law. The Originator hereby consents to and
agrees to be bound by the specific remedies provisions of Section 10.2 of the
Receivables Purchase Agreement as if they were set forth herein mutatis
mutandis. Without limiting the foregoing, each Set-off Party is hereby
authorized at any time during the continuance of an Event of Termination (in
addition to any other rights it may have) to setoff, appropriate and apply
(without presentment, demand, protest or other notice (subject to Section 13.4
of the Receivables Purchase Agreement) which are hereby expressly waived any
deposits and any other indebtedness held or owing by such Set-off Party
(including by any branches or agencies of such Set-off Party) to, or for the
account of any ADT Entity amounts owing by any ADT Entity under this Agreement
or the other Transaction


27
SK 28677 0004 8422003 v14

--------------------------------------------------------------------------------





Documents (even if contingent and unmatured) in accordance with the Receivables
Purchase Agreement.
SECTION 8.3    Notices, Etc. All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including
facsimile communication) and shall be personally delivered or sent by express
mail or courier or by certified mail, first class postage prepaid or by
facsimile, to the intended party at the address, facsimile number or email
address of such party set forth in Annex 2 or at such other address or facsimile
number as shall be designated by such party in a written notice to the other
parties hereto. All such notices and communications shall be effective, (a) if
personally delivered or sent by express mail or courier or if sent by certified
mail, when received, and (b) if transmitted by facsimile, when receipt is
confirmed by telephone.
SECTION 8.4    Binding Effect; Assignment. The Originator acknowledges that
institutions providing financing (by way of loans or purchases of Transferred
Receivables or interests therein) pursuant to the Receivables Purchase Agreement
may rely upon the terms of this Agreement. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns and shall also, to the extent provided herein, inure to the benefit
of the parties to the Receivables Purchase Agreement. The Originator
acknowledges the Buyer’s rights under this Agreement have been assigned to the
Collateral Agent on behalf of the Administrative Agent, the Purchasers, the
Purchaser Agents and the other Affected Parties under the Receivables Purchase
Agreement, consents to such assignment and to the exercise of those rights
directly by the Collateral Agent to the extent permitted by the Receivables
Purchase Agreement and acknowledges and agrees that the Collateral Agent,
individually and as agent, and each of its successors and assigns are express
third party beneficiaries of this Agreement.
SECTION 8.5    Survival. The rights and remedies with respect to any breach of
any representation and warranty made by the Originator or the Buyer pursuant to
Section 3.2, Article IV, the indemnification provisions of Article VII, the
provisions of Sections 8.4, 8.5, 8.6, 8.8, 8.9, 8.10, 8.11, 8.12 and 8.14 shall
survive any termination of this Agreement.
SECTION 8.6    Costs and Expenses. In addition to its obligations under Article
VII, and subject to the proviso set forth in Section 13.6 of the Receivables
Purchase Agreement the Originator agrees to promptly pay on demand all
reasonable and documented out-of-pocket costs and expenses incurred by the Buyer
and its assignees and any other Originator Indemnified Party in connection with:
(a)    the negotiation, preparation, execution and delivery of this Agreement
and any amendment of or consent or waiver under this Agreement (whether or not
consummated), or the enforcement of, or any actual or claimed breach of, this
Agreement, including reasonable and documented accountants’, auditors’,
consultants’ and attorneys’ fees and expenses to any of such Persons and the
reasonable and documented fees and charges of any nationally recognized
statistical rating agency or any independent accountants, auditors, consultants
or other agents incurred in connection with any of the foregoing or in advising
such Persons as to their respective rights and remedies under this Agreement in
connection with any of the foregoing; and


28
SK 28677 0004 8422003 v14

--------------------------------------------------------------------------------





(b)    subject to the express limitations set forth in Section 5.2(a) and in
Section 7.1(c) and 7.4 of the Receivables Purchase Agreement, the administration
(including periodic auditing and inspections as provided for herein) of this
Agreement and the transactions contemplated thereby, including all reasonable
and documented expenses and accountants’, consultants’ and attorneys’ fees
incurred in connection with the administration and maintenance of this Agreement
and the transactions contemplated thereby.
SECTION 8.7    Execution in Counterparts; Integration. This Agreement may be
executed in any number of counterparts and by the different parties in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
Agreement. Delivery of an executed counterpart hereof by facsimile or other
electronic means shall be equally effective as delivery of an originally
executed counterpart. This Agreement, together with the other Transaction
Documents, contains a final and complete integration of all prior expressions by
the parties hereto with respect to the subject matter hereof and shall
constitute the entire understanding among the parties hereto with respect to the
subject matter hereof, superseding all prior oral or written understandings.
SECTION 8.8    Governing Law. THIS AGREEMENT, INCLUDING THE RIGHTS AND DUTIES OF
THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY
OTHER CONFLICTS OF LAW PROVISIONS THEREOF, EXCEPT TO THE EXTENT THAT THE
PERFECTION, THE EFFECT OF PERFECTION OR PRIORITY OF THE INTERESTS OF THE BUYER
IN THE RECEIVABLE ASSETS IS GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN
THE STATE OF NEW YORK).
SECTION 8.9    Waiver of Jury Trial. THE ORIGINATOR AND THE BUYER HEREBY
EXPRESSLY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO
ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY OTHER TRANSACTION
DOCUMENT OR UNDER ANY AMENDMENT, INSTRUMENT OR DOCUMENT DELIVERED OR WHICH MAY
IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR ARISING FROM ANY BANKING OR
OTHER RELATIONSHIP EXISTING IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
TRANSACTION DOCUMENT AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT A JURY.
SECTION 8.10    Consent to Jurisdiction; Waiver of Immunities. THE ORIGINATOR
AND THE BUYER HEREBY ACKNOWLEDGES AND AGREES THAT:
(a)    IT IRREVOCABLY (i) SUBMITS TO THE JURISDICTION, FIRST, OF ANY UNITED
STATES FEDERAL COURT, AND SECOND, IF FEDERAL JURISDICTION IS NOT AVAILABLE, OF
ANY NEW YORK STATE COURT, IN EITHER CASE SITTING IN NEW YORK CITY, NEW YORK IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT AND ANY


29
SK 28677 0004 8422003 v14

--------------------------------------------------------------------------------





OTHER TRANSACTION DOCUMENT, (ii) AGREES THAT ALL CLAIMS IN RESPECT OF SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED ONLY IN SUCH NEW YORK STATE OR
FEDERAL COURT AND NOT IN ANY OTHER COURT, AND (iii) WAIVES, TO THE FULLEST
EXTENT IT MAY EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING.
(b)    TO THE EXTENT THAT IT HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM THE
JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR
NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID TO EXECUTION, EXECUTION
OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, IT HEREBY IRREVOCABLY
WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER OR IN CONNECTION WITH
THIS AGREEMENT.
SECTION 8.11    Confidentiality. Each party hereto agrees to comply with, and be
bound by, the confidentiality provisions of Section 13.8 of the Receivables
Purchase Agreement as if they were set forth herein mutatis mutandis.
SECTION 8.12    No Proceedings. The Originator agrees, for the benefit of the
parties to the Receivables Purchase Agreement, that it will not institute
against the Buyer, or join any other Person in instituting against the Buyer,
any proceeding of a type referred to in the definition of Event of Bankruptcy
from the Closing Date until one year and one day after the Final Payout Date. In
addition, all amounts payable by the Buyer to the Originator pursuant to this
Agreement shall be payable solely from funds available for that purpose (after
the Buyer has satisfied all obligations then due and owing under the Receivables
Purchase Agreement).
SECTION 8.13    No Recourse Against Other Parties. No recourse under any
obligation, covenant or agreement of the Buyer contained in this Agreement shall
be had against any stockholder, employee, officer, director, member, manager
incorporator or organizer of the Buyer.
SECTION 8.14    Grant of Security Interest. It is the intention of the parties
to this Agreement that the conveyance of the Originator’s right, title and
interest in and to the Receivable Assets and all the proceeds of all of the
foregoing to the Buyer pursuant to this Agreement shall constitute a True Sale
and an absolute and irrevocable purchase and sale or capital contribution, as
applicable, and not a loan or pledge. Notwithstanding the foregoing, as a
precautionary matter in the event that any such sale or contribution is
determined to not be an absolute and irrevocable true sale or other absolute
contribution, the Originator hereby grants to the Buyer a security interest in
all of the Originator’s now or hereafter existing right, title and interest in,
to and under the assets designated in Annex 1-B hereto, to secure the
Originator’s obligations hereunder, and this Agreement shall constitute a
security agreement under applicable law.
SECTION 8.15    Severability. Any provisions of this Agreement which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such


30
SK 28677 0004 8422003 v14

--------------------------------------------------------------------------------





prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
[SIGNATURE PAGES FOLLOW]


31
SK 28677 0004 8422003 v14

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.


 
 
ADT LLC,
as Servicer
 
 
 
 
 
 
 
 
 
 
ADT LLC,
 
 
 
individually and as the Servicer
 
 
 
By:
  /s/ Lee D. Jackson
 
 
 
 
 
Name: Lee D. Jackson
 
 
 
 
 
Title: Vice President and Assistant Secretary
 
 
 
 






 
 
ADT LLC, as Originator
 
 
 
 
 
 
 
 
 
 
ADT LLC,
 
 
 
individually and as the Servicer
 
 
 
By:
  /s/ Lee D. Jackson
 
 
 
 
 
Name: Lee D. Jackson
 
 
 
 
 
Title: Vice President and Assistant Secretary
 
 
 
 






 
 
ADT Finance LLC, as Buyer
 
 
 
 
 
 
 
 
 
 
ADT LLC,
 
 
 
individually and as the Servicer
 
 
 
By:
  /s/ Deepika Yelamanchi
 
 
 
 
 
Name: Deepika Yelamanchi
 
 
 
 
 
Title: Vice President and Treasurer
 
 
 
 





S-1
Receivables Sale and Contribution Agreement
SK 28677 0004 8422003 v14

--------------------------------------------------------------------------------






ANNEX 1-A
UCC DETAILS SCHEDULE
Legal Name
Other Names
Jurisdiction of Organization / Entity Type
ADT FINANCE LLC
None
Delaware Limited Liability Company
 
 
 
 
 
 
 
 
 







Annex 1-A, Page 1
SK 28677 0004 8422003 v14

--------------------------------------------------------------------------------






ANNEX 1-B


UCC COLLATERAL DESCRIPTION
(see attached)






Annex 1-B, Page 1
SK 28677 0004 8422003 v14

--------------------------------------------------------------------------------






ANNEX 2
NOTICE INFORMATION
If to the Originator or the Buyer, to the following:
c/o ADT LLC
1501 Yamato Road
Boca Raton, FL 33431
Attention: Chief Legal Officer
Fax: (561) 226-2856


with copies to:

Apollo Management VIII, L.P.
9 West 57th Street, 43rd Floor
New York, NY 10019
Attention: Chief Legal Officer
Telephone: (212) 515-3484
Facsimile: (646) 607-0539

Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019
Attention: Gregory A. Ezring, T. Robert Zochowski
Telephone: (212) 373-3762
Facsimile: (212) 492-0762


With a copy to the Collateral Agent and the Administrative Agent at their
respective addresses set forth in the Receivables Purchase Agreement.




Annex 2, Page 1
SK 28677 0004 8422003 v14

--------------------------------------------------------------------------------






EXHIBIT A




FORM OF
ASSIGNMENT AND ACCEPTANCE

For value received, in accordance with the Receivables Sale and Contribution
Agreement, dated as of April 17, 2020, between ADT LLC, a Delaware limited
liability company, as servicer and originator (in such capacity, the
“Originator”), and ADT Finance LLC, a Delaware limited liability company, as
buyer (the “Buyer”) (as amended, restated, supplemented or otherwise modified
from time to time, the “Agreement”), on the terms and subject to the conditions
set forth in the Agreement, the Originator agrees to sell, transfer, assign, set
over contribute and otherwise transfer to the Buyer, and the Buyer hereby
purchases or acquires from the Originator, on [____________] (the “Transfer
Date”) all of the Originator’s right, title and interest in, to and under the
Receivable Assets, set forth on Schedule I hereto (collectively, the “Assigned
Receivable Assets”), and which sale is accepted by the Buyer. The aggregate
Purchase Price for the Assigned Receivable Assets will be $[__], $[__] of which
shall be paid in cash, and $[__] of which shall be treated as a contribution of
capital from the Originator to the Buyer. Such Transfer Date shall be the same
date as the related Purchase Date under the Receivables Purchase Agreement,
dated as of March 5, 2020, among the Originator, individually and as servicer,
the Buyer, as seller, the various purchaser and purchaser agents from time to
time party thereto, and Mizuho Bank, Ltd., as administrative agent, arranger,
collateral agent and structuring agent (the “Receivables Purchase Agreement”),
and the Assigned Receivable Assets described herein shall only include the
Receivable Assets set forth in the Purchase Request (as defined in the
Receivables Purchase Agreement) in respect of such Purchase Date.
The Originator does hereby sell, transfer and assign to the Buyer all right,
title and interest, whether owned on such Transfer Date or thereafter acquired,
of the Originator in the Assigned Receivable Assets existing on such Transfer
Date or thereafter created, all monies due or to become due and all amounts
received or receivable after the Cut-off Date immediately preceding the Transfer
Date with respect thereto and all proceeds (including “proceeds” as defined in
the applicable UCC) thereof. The Originator hereby represents and warrants that
each Assigned Receivable Asset is an Eligible Receivable.
Each of the parties hereto expressly intends and agrees that the transfers
contemplated and effected under this Assignment and Acceptance constitute a True
Sale and an absolute and irrevocable valid sale, transfer, contribution and
assignment, as applicable, of the Assigned Receivables Assets to the Buyer,
enforceable against creditors of, and purchasers from it.
The foregoing sale, assignment, transfer and conveyance does not constitute, and
is not intended to result in, the creation or assumption by the Buyer of any
obligation or liability of the Originator or any other Person in connection with
all, or any portion of, the Receivable Assets, all of which shall remain the
obligations and liabilities of the Originator.


Exhibit A
SK 28677 0004 8422003 v14

--------------------------------------------------------------------------------





This assignment and acceptance is made pursuant to and upon the representations,
warranties and agreements on the part of the undersigned contained in the
Agreement and is governed by the Agreement.
Capitalized terms used herein and not otherwise defined shall have the meaning
assigned to them in the Agreement or, if not defined therein, the Receivables
Purchase Agreement.
[Remainder of page intentionally left blank]




Exhibit A
SK 28677 0004 8422003 v14

--------------------------------------------------------------------------------







Schedule I
 
Obligor Name & Billing Address
Account Number
ADT Credit Score of Obligor
Date of Origination
Unpaid Balance
Financed
Unpaid
Balance
Remaining Term For Payment of Unpaid Balance
Remaining
Term For
Payment of Financed Unpaid Balance


Product Type; Credit Check (Y/N)


1.
 
 
 
 
 
 
 
 
2.
 
 
 
 
 
 
 
 
3.
 
 
 
 
 
 
 
 
4.
 
 
 
 
 
 
 
 
5.
 
 
 
 
 
 
 
 



Receivables










Exhibit A
SK 28677 0004 8422003 v14

--------------------------------------------------------------------------------






IN WITNESS HEREOF, the undersigned have caused this assignment and acceptance to
be duly executed as of the transfer date written above.


 
 
ADT LLC,
as Originator
 
 
 
 
By:
 
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 
 
 
 



 
 
ADT FINANCE LLC,
as Buyer
 
 
 
 
By:
 
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 
 
 
 







Exhibit A
SK 28677 0004 8422003 v14